Citation Nr: 0506036	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  99-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for left knee 
instability, status post arthrotomy, currently rated as 30 
percent disabling. 

3.  Entitlement to an increased rating for left knee 
limitation of motion, status post arthrotomy, currently rated 
as 10 percent disabling.

4. Entitlement to an increased rating for right knee 
instability, status post arthrotomy, currently rated as 10 
percent disabling.

5.  Entitlement to an increased rating for right knee 
limitation of motion, status post arthrotomy, currently rated 
as 10 percent disabling.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the left upper extremity, including the hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 until 
October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 1999 and May 1999 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

These matters were previously before the Board in October 
2001.  At that time, a remand was ordered to accomplish 
additional development.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by thoughts of harming others, occasional suicidal 
ideation, impaired impulse control, nightmares and intrusive 
thoughts; objectively he was found to have impairment in 
communication and judgment, with an inability to function in 
almost all areas.

2.  The veteran's left knee instability is characterized by 
significant ligamentous laxity, with positive anterior drawer 
sign and Lachman's test.

3.  The competent evidence shows that the veteran's left knee 
range of motion was, at worst, from 0 degrees of extension to 
140 degrees of flexion.  

4.  The veteran's right knee instability is characterized by 
negative anterior drawer and patellar apprehension tests and 
negative McMurray's and Lachman's tests.  

5.  The competent evidence shows that the veteran's right 
knee range of motion was, at worst, from 0 degrees of 
extension to 150 degrees of flexion.  

6.  An unappealed RO determination in May 1970 denied 
entitlement to service connection for a left shoulder 
disability.  

7.  The evidence added to the record since May 1970, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left shoulder disability.

8.  An unappealed RO determination in June 1985 denied 
entitlement to service connection for a disability of the 
left upper extremity, including the hand.  

9.  The evidence added to the record since June 1985, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
disability of the left upper extremity, including the hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5259-5257 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5003, 5010, 5260 (2004).

4.  The criteria for an evaluation in excess of 10 percent 
for right knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5259-5257 (2004).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee limitation of motion have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5003, 5010, 5260 (2004).

6.  The May 1970 rating decision which denied entitlement to 
service connection for a left shoulder disorder is final.  
38 U.S.C.A. § 7105 (West 2002).  

7.  The evidence received subsequent to the May 1970 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§3.156 (as in effect prior to August 29, 2001); 38 C.F.R. 
§§ 3.102, 3.159, 3.160(d), 20.1103 (2004).

8.  The June 1985 rating decision which denied entitlement to 
service connection for a disability of the left upper 
extremity, including the hand, is final.  38 U.S.C.A. § 7105 
(West 2002).  

9.  The evidence received subsequent to the June 1985 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
disability of the left upper extremity, including the hand, 
have not been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7104 (West 2002); 38 C.F.R. §3.156 (as in effect 
prior to August 29, 2001); 38 C.F.R. §§ 3.102, 3.159, 
3.160(d), 20.1103 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in April 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudications denying the claims.  
Thus, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of each claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Increased disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Special considerations: musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Board notes that there has 
been a regulatory change with respect to the definition of 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).   As the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 
2002)(eliminates the concept of a well-grounded claim).

Service connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110 (West 2002).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).



I.  IR- PTSD

Factual background

VA outpatient treatment reports dated in 1998 and 1999 
reflect that the veteran was attending a PTSD group.  A 
February 1998 report indicated thoughts of harming others, as 
well as hallucinations.   Flashbacks were also reported.  A 
GAF score of 60 was assigned.  A subsequent report in March 
1998 demonstrated a GAF score of 65.  At that time, the 
veteran had normal speech, good eye contact, and a goal-
directed thought process with no delusions or mood disorders.  
His insight and judgment were deemed to be fair.

The VA outpatient reports further detailed anger management 
concerns and, in a June 1998 report, the veteran again stated 
that he was afraid he might hurt someone.  These reports also 
indicated depression and broken marriages.  He suffered from 
intrusive thoughts and feared commitment in relationships.  
Additionally, in a July 1998 report, the veteran stated that 
he was distrustful of others.  Another report also dated in 
July 1998 revealed complaints of sleep disturbance.  At that 
time, a GAF score of 70 was assigned.  An August 1998 report 
contained complaints of increasing forgetfulness and poor 
concentration.  A September 1998 report noted serious 
depression, serious anxiety or tension, hallucinations, 
trouble understanding, concentrating and remembering and 
difficulty in controlling violent behavior.  At that time, a 
GAF score of 45 was recorded.  

As noted above, the veteran also was examined by VA on 
various occasions to evaluate his PTSD.  Examination in April 
1999 revealed the veteran to be appropriately dressed and 
well-oriented, with good hygiene.  Motor movement were within 
normal limits and his speech was logical and goal-directed.  
No impulsive behavior was displayed.  The veteran's 
concentration appeared to be intermittent and his mood was 
very dysphoric and anxious.  He denied any current plans to 
hurt himself or others.  He did admit to hearing some voices 
at time, but the examiner found no signs or symptoms of a 
thought disorder.  The examiner commented that, based on the 
veteran's description of them, the voices were likely closer 
to auditory flashbacks than true hallucinations.  It was 
further commented that no delusions were evident.  There were 
no significant memory problems noted and the veteran was 
deemed to have normal intelligence and fair insight.  

Following the examination, a GAF score of 30 was assigned.  
That score was based on the examiner's finding that the 
veteran had very serious impairment in judgment communication 
and an inability to function in almost all areas.  His 
nightmares, flashbacks and panic attacks occurred daily and 
caused the veteran to drink himself into a stupor to cope.  
The veteran also isolated himself as a coping mechanism.  
Even when his symptoms were less fulminant, the examiner 
stated that the veteran still appeared to function with 
serious problems and a GAF of 50.  

In January 2003, the veteran was again examined by VA.  The 
veteran remained alone, living in a  trailer with no 
significant other.  He complained of a depressed mood and 
heavy alcohol use on a daily basis.  He also had nightmares 
and intrusive thoughts. He avoided people so as not to be 
physically violent with them.  He also had occasional 
suicidal ideation, but without any current plan.

Objectively, the veteran's hygiene, grooming and dress were 
all appropriate.  Eye contact was almost nonexistent and 
there was moderate psychomotor agitation at times when the 
subject matter distressed the veteran.  Speech was delivered 
in a monotone and was not spontaneous, though the rate was 
normal.  Thought processes were logical and goal-directed and 
no halluncinatory activity was observed.  There was no 
delusional thinking.  There was no suicidal ideation at that 
time.  His affect was blunted, depressed and restricted in 
range.  He cried when talking about Vietnam.  He was fully 
oriented but exhibited memory impairment as to dates of 
events.  He was able to remember other items of significance.  
Impaired impulse control was displayed in his reaction to 
others trying to help him.  Sleep was impaired.  The examiner 
did not find evidence of panic attacks.  He assigned a GAF 
score of 35.  The veteran's occupational functioning was 
described as "nonexistent."  



Analysis

The veteran is presently assigned a 70 percent disability 
evaluation for PTSD under Diagnostic Code 9411.  He contends 
that the severity of his symptoms warrant a higher rating 
over the entirety of the rating period on appeal.  

To achieve the next-higher 100 percent rating under 
Diagnostic Code 9411, the evidence must demonstrate total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The Board  finds that the evidence of record supports a 100 
percent rating for the veteran's PTSD.  In so finding, the 
Board notes a history of recurring thoughts of harming 
others.  First, a February 1998 VA treatment report reflected 
hallucinations and thoughts of harming others.  Next, in June 
of 1998, the veteran again expressed a concern that he might 
hurt others.  Then, at his January 2003 VA examination, the 
veteran stated that he avoided contact with other people so 
as not to be physically violent with them.  Moreover, in 
addition to these harmful thoughts, the January 2003 VA 
examination also indicated occasional suicidal ideation.

In finding that a 100 percent disability evaluation most 
closely approximates the severity of the veteran's PTSD 
symptomatology, the Board was persuaded by the GAF scores 
assigned at the time of VA examinations in April 1999 and 
January 2003.  In April 1999, a GAF score of 30 was assigned.  
Such score represents behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Indeed, the examiner commented 
that the veteran had very serious impairment in judgment 
communication and an inability to function in almost all 
areas.  He suffered from daily nightmares, flashbacks and 
panic attacks which caused him to isolate and drink himself 
into a stupor.  Moreover, when examined again in January 
2003, his GAF was also very low, at 35, representing major 
impairment in several areas.  Poor impulse control was noted 
in his reaction to others trying to help him and his 
occupational functioning was described as "nonexistent."  
Indeed, as a 100 percent rating is intended to compensate 
total occupational impairment, such an award is appropriate 
here.  Based on the evidence, when viewed in its totality, 
the veteran is not capable of working.

In finding that a 100 percent evaluation is warranted here, 
the Board does acknowledge that the evidence fails to 
establish symptoms such as gross impairment in thought 
processes or communication, persistent delusions or grossly 
inappropriate behavior.  However, as stated in 38 C.F.R. 
§ 4.21, it is not expected that every single symptom within a 
set of diagnostic criteria be exhibited.  

In conclusion, the evidence of record demonstrates total 
occupational and social impairment such as to warrant the 
next-higher 100 percent evaluation for PTSD.  Moreover, the 
veteran's symptomatology consistently supports such a rating 
throughout the entirety of the claims period.  The Board 
notes that in reaching this conclusion, the evidence supports 
the claim, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  IR- left knee 

Factual background

A September 1998 VA outpatient treatment report indicated 
increasing pain in both knees.  The veteran stated that he 
performed daily knee exercises but that they brought no 
relief.  Objectively, there was tenderness over the joint 
lines.  There was no effusion or laxity.  Anterior drawer 
test and patellar apprehension tests were negative.  

In February 1999 the veteran was examined by VA.  He 
complained of left knee pain and stiffness.  He had flexion 
of the knees to 140 degrees and extension to 0 degrees.  
There was marked pain as to the left knee medially with 
laxity.  Radiographs of the left knee were unremarkable.  

An MRI of the left knee conducted in April 1999 showed 
fragmentation of the medial meniscal tissue following a 
medial meniscetomy.  There was also small joint effusion.  
The study was otherwise normal.  

Also in April 1999, the veteran was again examined by VA.  
Evaluation of the left knee demonstrated pain along the 
tibial plateau.  There was full range of motion and no 
effusions.  The veteran stated that the left knee would give 
out at times, especially when going down steps.  

An August 1999 VA outpatient treatment report indicated 
complaints of increasing pain and weakness of both knees.

The veteran was most recently examined by VA in January 2003.  
He reported daily knee pain rated as a 10/10 in severity.  He 
also reported that he fell down when the knees flared up and 
gave out.  Episodes of giving out occurred about two to three 
times per month.  He further reported weakness, stiffness, 
swelling, redness and fatigability of the knees.  There was 
also popping.  He denied episodes of discoloration or 
recurrent subluxation.  He was currently taking ibuprofen and 
walked with a cane.  

Objectively, the veteran walked with a slow limping gait.  
Examination of the left knee revealed no erythema or edema.  
There was no tenderness to palpation or crepitus.  There was 
significant ligamentous laxity and a positive anterior drawer 
sign.  McMurray's test was negative.  Lachman's test was 
positive.  Range of motion was full, with flexion to 150 
degrees and extension to 0 degrees.  The examiner commented 
that the veteran would be limited from employment involving 
prolonged standing or walking, as well as from hard manual 
labor.

An MRI of the left knee performed in January 2003 revealed 
post-surgical changes from a prior medical meniscetomy, with 
no evidence of a re-tear of the small remnant.  There was 
bicompartmental osteoarthritis of the left knee, most 
prominently affecting the medial femorotibial compartment.  
Additionally, there was small effusion and mild lateral 
meniscal degeneration. 

Analysis

The veteran is presently receiving two separate evaluations 
for his left knee disability, status post arthrotomy.  First, 
he is rated at 30 percent under Diagnostic Code 5259-5257 for 
instability.  

It is noted that the highest attainable evaluation under 
Diagnostic code 5257 for recurrent subluxation and lateral 
instability of the knee is 30 percent, when severe.  As the 
veteran is already in receipt of this rating percentage, a 
higher rating is not possible under this Code section.  
Moreover, there are no relevant alternate Code sections under 
which a higher rating for instability could be awarded.  
Indeed, the only potentially analogous Code section is 5262, 
for impairment of the tibia and fibula.  However, in order to 
achieve a 40 percent rating, the evidence must demonstrate 
nonunion of the tibia and fibia with loose motion, requiring 
a brace.  Such is not exhibited by the facts of record.  

The veteran is also assigned a 10 percent disability 
evaluation for left knee limitation of motion pursuant to 
Diagnostic Codes 5003, 5010, 5260.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  

Thus, in order to be entitled to a rating in excess of 10 
percent for limitation of motion of the left knee, the 
evidence must demonstrate limitation of flexion to 30 degrees 
or less, or limitation of extension to 15 degrees or more.

VA examination in February 1999 revealed flexion to 140 
degrees and extension to 0 degrees.  Upon evaluation in April 
1999, the veteran had full range of motion of the left knee.  
Finally, upon VA examination in January 2003, the veteran had 
flexion to 150 degrees and extension to 0 degrees.

Based on the objective findings discussed above, the criteria 
for the next-higher 20 percent evaluation for left knee 
limitation of motion under Diagnostic codes 5260 and/or 5261 
have not been satisfied.  Moreover, even with consideration 
of additional functional limitation due to factors such as 
pain and weakness under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995), there has been no 
demonstration of functional impairment comparable to the 
criteria for the next higher rating.  While it is true that a 
February 1999 VA examination report indicated marked left 
knee pain, such pain did not impede functionality.  Moreover, 
while the January 2003 VA examination report noted that the 
veteran walked with a slow limping gait, using a cane, it is 
observed that this has already been contemplated in the 
currently assigned 10 percent separate evaluation for 
limitation of motion of the left knee.  Similarly, the 
veteran's complaints of his left knee giving out have been 
explicitly addressed in the maximum 30 percent rating under 
Diagnostic Code 5257 for recurrent subluxation and 
instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004), 
symptomatic removal of semilunar cartilage warrants a 10 
percent rating.  However, the provisions of 38 C.F.R. § 4.14, 
preclude the evaluation of the same disability under various 
diagnoses.  Further, in Esteban v. Brown, 6 Vet.App. 259 
(1994), the Court recognized that the critical element in 
assigning separate ratings resulting from an injury is that 
none of the symptomatology for any one of the disorders is 
duplicative of, or overlapping with, the symptomatology of 
other disorders.  The competent clinical evidence of record 
demonstrates the residuals of the arthrogram to be knee 
instability and limitation of motion, as contemplated in the 
currently assigned evaluations.  No other distinct and 
separate residual symptom of the arthrogram has been shown so 
as to warrant a separate evaluation under Diagnostic Code 
5259.

In conclusion, the presently assigned 30 percent evaluation 
under Diagnostic Code 5259-5257 for left knee instability, 
and his 10 percent evaluation for left knee limitation of 
motion pursuant to Diagnostic Codes 5003-5260, appropriately 
reflect his disability picture.  There is no basis for a 
higher or additional separate rating for the left knee.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  IR- right knee disorder 

Factual background

An April 1998 VA outpatient treatment report noted complaints 
of right knee pain.  Such pain was causing the veteran to 
fall down on occasion.  The treatment plan was for the 
veteran to continue use of Naproxen.  

A September 1998 VA outpatient treatment report indicated 
increasing pain in both knees.  The veteran stated that he 
performed daily knee exercises but that they brought no 
relief.  Objectively, there was tenderness over the joint 
lines.  There was no effusion or laxity.  Anterior drawer 
test and patellar apprehension tests were negative.  

In February 1999 the veteran was examined by VA.  He 
complained of right knee pain and stiffness.  He had flexion 
of the knees to 140 degrees and extension to 0 degrees.  X-
rays of the right knee revealed an old injury to the right 
proximal fibula with a small fragment of bone posterior to 
the joint space.  

An MRI of the right knee taken in April 1999 revealed 
residual cartilage primarily in the posterior horn status 
post partial medial meniscectomy.  That study also showed 
mild degenerative changes of the patellofemoral joint and 
small effusion.  The knee was otherwise normal.

Also in April 1999, the veteran was again examined by VA.  
The veteran had complaints of intermittent right knee pain 
and reported that the knee would sometimes give out.  There 
was full range of motion of the right knee and no objective 
findings of pain.

An August 1999 VA outpatient treatment report indicated 
complaints of increasing pain and weakness of both knees.

The veteran was most recently examined by VA in January 2003.  
He reported daily knee pain rated as a 10/10 in severity.  He 
also reported that he fell down when the knees flared up and 
gave out.  Episodes of giving out occurred about two to three 
times per month.  He further reported weakness, stiffness, 
swelling, redness and fatigability of the knees.  There was 
also popping.  He denied episodes of discoloration or 
recurrent subluxation.  He was currently taking ibuprofen and 
walked with a cane.  

Objectively, the veteran walked with a slow limping gait.  
Examination of the right knee revealed no erythema or edema.  
There was no tenderness to palpation.  There was some 
crepitus upon palpation of the patella.  There was no valgus 
or varus laxity.  McMurray's and Lachman's tests were  
negative.  Range of motion was full, with flexion to 150 
degrees and extension to 0 degrees.  The examiner commented 
that the veteran would be limited from employment involved 
prolonged standing or walking, as well as from hard manual 
labor.

An MRI of the right knee performed in January 2003 revealed 
post-surgical changes from a partial medial meniscectomy, 
with no evidence of a re-tear of the small meniscal remnant.  
There was bicompartmental osteoarthritis of the right knee, 
most prominently affecting the medial femorotibial 
compartment.  Additionally, there was small joint effusion, 
lateral meniscal degeneration, remote strain of the medial 
collateral ligament and remote fracture of the fibula head.

Analysis

The veteran is presently receiving two separate evaluations 
for his right knee disability.  First, he is rated at 10 
percent under Diagnostic Code 5259-5257 for instability.  

Diagnostic Code 5257 contemplates recurrent subluxation and 
lateral instability.  Under that Code section, a 10 percent 
disability rating is warranted for slight impairment of the 
knee.  A 20 percent evaluation is for application where the 
evidence shows moderate knee impairment.  Finally, a 30 
percent rating is warranted for severe impairment of the 
knee.   

The competent evidence of record fails to establish more than 
slight instability of the right knee.  Indeed, a September 
1998 VA outpatient treatment report indicated negative 
anterior drawer and patellar apprehension tests.  Further, 
upon subsequent examination in January 2003, there was no 
valgus or varus laxity and McMurray's and Lachman's tests 
were  negative.  No other evidence of record indicates 
greater than slight instability of the right knee such as to 
warrant a rating in excess of 10 percent under Diagnostic 
Code 5257.  Additionally, there are no relevant alternate 
Code sections under which a higher disability rating could be 
awarded.  Finally, as Diagnostic code 5257 is not predicated 
on a limited range of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply and thus 
cannot serve as a basis for an increased rating here.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The veteran is also assigned a 10 percent disability 
evaluation for left knee limitation of motion pursuant to 
Diagnostic Codes 5003, 5010, 5260.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  

Thus, in order to be entitled to a rating in excess of 10 
percent for limitation of motion of the left knee, the 
evidence must demonstrate limitation of flexion to 30 degrees 
or less, or limitation of extension to 15 degrees or more.

VA examination in February 1999 revealed flexion to 140 
degrees and flexion to 0 degrees.  Upon evaluation in April 
1999, the veteran had full range of motion of the right knee.  
Finally, upon VA examination in January 2003, the veteran had 
flexion to 150 degrees and extension to 0 degrees.

Based on the objective findings discussed above, the criteria 
for the next-higher 20 percent evaluation for left knee 
limitation of motion under Diagnostic codes 5260 and/or 5261 
have not been satisfied.  Moreover, the evidence does not 
reveal additional functional limitation due to factors such 
as pain and weakness to warrant a higher rating under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Indeed, VA examinations in February 1999 and 
April 1999 did not contain any objective findings of right 
knee pain.  Moreover, upon VA examination in January 2003, 
there was no tenderness to palpation of the right knee. 
Moreover, while the veteran was noted to walk with a slow 
limping gait upon VA examination in January 2003, it is noted 
that such has already been contemplated in the currently 
assigned separate 10 percent evaluations for the right knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004), 
symptomatic removal of semilunar cartilage warrants a 10 
percent rating.  However, the provisions of 38 C.F.R. § 4.14, 
preclude the evaluation of the same disability under various 
diagnoses.  Further, in Esteban v. Brown, 6 Vet.App. 259 
(1994), the Court recognized that the critical element in 
assigning separate ratings resulting from an injury is that 
none of the symptomatology for any one of the disorders is 
duplicative of, or overlapping with, the symptomatology of 
other disorders.  The competent clinical evidence of record 
demonstrates the residuals of the arthrogram to be knee 
instability and limitation of motion, as contemplated in the 
currently assigned evaluations.  No other distinct and 
separate residual symptom of the arthrogram has been shown so 
as to warrant a separate evaluation under Diagnostic Code 
5259.

In conclusion, the presently assigned 10 percent evaluation 
under Diagnostic Code 5259-5257 for instability, and the 10 
percent evaluation for limitation of motion pursuant to 
Diagnostic Codes 5003, 5010, 5260 appropriately reflect the 
veteran's disability picture as to the right knee.  There is 
no basis for a higher or additional rating for the right 
knee.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

IV.  New and Material evidence- left shoulder

Discussion

In a May 1970 rating decision, the RO denied claims of 
entitlement to service connection for phlebitis of the left 
arm, residual shoulder injuries and a neck injury.  The 
evidence of record at that time included service medical 
records and a VA examination dated in April 1970.  

The service medical records showed that, while hospitalized 
for bilateral knee arthrotomies in 1967, the veteran 
developed phlebitis of the left arm.  That condition 
eventually resolved.  The service medical records did not 
indicate any complaints of treatment regarding the shoulders 
or neck.  In fact, x-rays of the cervical spine taken in 
August 1967 were negative.  Furthermore, separation 
examination in September 1969 revealed no disabilities of the 
left shoulder, arm or hand.

The April 1970 VA examination showed no residuals of 
phlebitis in the left arm.  There was full range of motion of 
the shoulders, with no limitation due to pain.  Strength 
against resistance was good.  

Again, based on this evidence, the veteran's claims were 
denied in May 1970.  The veteran did not complete an appeal 
of that determination and it became final.  38 U.S.C.A. 
§ 7105.  

The evidence submitted subsequent to the last final prior 
denial by the RO in May 1970 includes VA examination reports 
dated in October 1988 and April 1999.  

The October 1988 VA examination report revealed a full range 
of motion of the left shoulder.  The veteran raised no 
subjective complaints as to the left shoulder at that time 
and no other remarkable findings were indicated.

The April 1999 VA examination report indicated a full range 
of motion of the left shoulder.  There was pain with active 
range of motion.  In addition to pain complaints, the veteran 
also reported stiffness.  No diagnosis was rendered.  While 
additional clinical records pertain to the veteran's left arm 
and hand neuropathy, they do not address any shoulder 
complaints.  

The April 1999 VA examination is new, in that it provides 
information as to the veteran's current condition.  Such 
evidence is not cumulative or redundant of other information 
associated with the claims file.  As such, that evidence is 
found to be "new" as contemplated under 38 C.F.R. 
§ 3.156(a).  

While found to be new, the Board concludes that the evidence 
pertaining to the left shoulder received subsequent to the 
last final RO adjudication in May 1970 is not material.  
Indeed, the submissions added to the record subsequent to the 
May 1970  rating decision do not support the veteran's 
contention of entitlement to service connection for a left 
shoulder disability.  To the contrary, the newly submitted 
evidence fails to establish a current diagnosis as to the 
left shoulder.  Moreover, the newly submitted evidence does 
not include a competent medical opinion causally relating a 
current left shoulder disability to active duty.  Lacking 
such findings, the newly submitted evidence does not bear 
directly and substantially on the matter under consideration, 
and hence, is not so significant, either by itself or with 
other evidence, that it must be considered in order to fairly 
decide the claim.  For these reasons, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).  Indeed,  the basis 
of the RO's denial in 1970 was that there was a lack of 
competent medical evidence linking the veteran's post-service 
left shoulder complaints to active service.  That evidence 
remains lacking in this case.  

Based on the foregoing, new and material evidence is not 
found to have been submitted in the present case.  As a 
consequence, the veteran's request to reopen his claim of 
entitlement to service connection for a left shoulder 
disability must be denied.  

V.  New and material- left upper extremity including the hand

Discussion

In a May 1970 rating decision, the RO denied claims of 
entitlement to service connection for phlebitis of the left 
arm, residual shoulder injuries and a neck injury.  The 
evidence of record at that time included service medical 
records and a VA examination dated in April 1970.  

The service medical records showed that, while hospitalized 
for bilateral knee arthrotomies in 1967, the veteran 
developed phlebitis of the left arm.  That condition 
eventually resolved.  The service medical records did not 
indicate any complaints of treatment regarding the shoulders 
or neck.  In fact, x-rays of the cervical spine taken in 
August 1967 were negative.  Furthermore, separation 
examination in September 1969 revealed no disabilities of the 
left shoulder, arm or hand.

The April 1970 VA examination showed no residuals of 
phlebitis in the left arm.  There was full range of motion of 
the shoulders, with no limitation due to pain.  Strength 
against resistance was good.  

Again, based on this evidence, the veteran's claims were 
denied in May 1970.  The veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105.  

Next, in a June 1985 rating decision, service connection was 
denied for loss of use of the left arm.  In addition to the 
evidence discussed above, the claims file in 1985 also 
included a VA hospitalization report dated in September 1984.  
That report indicated decreased sensation of the left forearm 
and hand.  Moreover, the veteran had complaints of numbness 
of the upper extremity.  Following a review of such evidence, 
the RO concluded that the neuropathy of the left upper 
extremity was not shown to have any relationship to service, 
including the treatment of the veteran's left arm phlebitis 
in 1967.   The veteran did not appeal that determination and 
it became final.  38 U.S.C.A. § 7105.  In February 1999, the 
veteran expressed his desire to be service-connected for 
injuries to his left hand and arm.  

Again, as to the veteran's claim relative to the left arm and 
hand, the last final decision was issued in June 1985.  The 
Board must now consider whether any evidence submitted 
subsequent to that determination is new and material.

In the present case, the evidence submitted subsequent to the 
last final prior denial by the RO in June 1985 includes VA 
clinical outpatient records dated in 1987, 1998, and 1999.  
Additionally, private clinical reports dated in 1987 and 1988 
have been added to the record.  Finally, VA examinations 
conducted in October 1988 and April 1999 have been associated 
with the claims file.  

In sum, the newly submitted evidence demonstrates persistent 
neurologic complaints relating to the left arm and hand.  
Such complaints included loss of grip strength and frequent 
dropping of objects.  The veteran also complained in a 
November 1998 VA clinical report of not being able to pick 
things up with his left hand, or to close that hand.  At his 
April 1999 VA examination, he also complained of sharp pains 
in the left hand, along with numbness and tingling.  

Objectively, the evidence contains an impression of left 
brachial plexus injury, given in a March 1987 private 
treatment report.  Severe left arm weakness was noted at that 
time.  Paresthesias was noted in a June 1987 VA record.  
Wrist drop was indicated in 1998 VA records.  Decreased grasp 
and grip strength was documented in the April 1999 VA 
examination report.  Pushing and pulling were also 
diminished, as was touch.  The veteran had difficulty 
controlling his fingers.  

The Board finds that the evidence discussed above is not new 
as contemplated by 38 C.F.R. § 3.156(a).  Again, the evidence 
received subsequent to the last final rating action in June 
1985 details neurologic symptomatology, diagnoses and 
treatment as to the left upper extremity.  Such evidence 
essentially duplicates the evidence already available to the 
RO at the time of the June 1985 decision.  Specifically, a 
September 1984 hospitalization report clearly documented 
neurologic complaints and treatment of the left hand and was 
duly considered by the RO in the unappealed denial in June 
1985.

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the June 1985 
rating decision do not support the veteran's contention that 
he has a current disability of the left arm and/or hand that 
is causally related to service.  To the contrary, the newly 
submitted evidence fails to include a competent medical 
statement establishing a causal relationship between the 
veteran's neuropathy of the left arm and hand and his active 
military service.  Lacking such a finding, the newly 
submitted evidence does not bear directly and substantially 
on the matter under consideration, and hence, is not so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  
Therefore, the evidence is not "material" under 38 C.F.R. 
§ 3.156(a).  

Based on the foregoing, new and material evidence is not 
found to have been submitted in the present case.  As a 
consequence, the veteran's request to reopen his claim of 
entitlement to service connection for disability of the left 
upper extremity, including the hand, must be denied.  

ORDER

Entitlement to a initial rating of 100 percent for post-
traumatic stress disorder (PTSD) is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an increased rating for left knee instability 
is denied.

Entitlement to an increased rating for left knee limitation 
of motion is denied.  

Entitlement to an increased rating for right knee instability 
is denied.

Entitlement to an increased rating for right knee limitation 
of motion is denied.  

Having failed to submit new and material evidence, the 
veteran's request to reopen
a claim of entitlement to service connection for a left 
shoulder disability is denied.

Having failed to submit new and material evidence, the 
veteran's request to reopen
a claim of entitlement to service connection for a disability 
of the left upper extremity, including the hand, is denied.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


